Citation Nr: 1040219	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to compensation for pseudophakic bullous keratopathy 
of the left eye under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In October 2006, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with the 
claims file.

In February 2009, the Board remanded this matter to the RO for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran did not incur pseudophakic bullous keratopathy of the 
left eye as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on the 
part of VA treatment providers who performed a cataract 
extraction and intraocular lens replacement of the left eye in 
July 2002.  The disability is also not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
pseudophakic bullous keratopathy of the left eye, claimed to have 
resulted from a cataract extraction and intraocular lens 
replacement of the left eye performed at a VA medical center in  
July 2002, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2006 letter provided notice to the 
Veteran with information regarding what evidence was needed to 
substantiate the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  This letter also informed the 
Veteran of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  A November 2006 letter provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.   

After issuance of the above letter, and providing the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in an April 2008 and August 
2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, and the report of a December 
2007 VA medical opinion. Also of record and considered in 
connection with the appeal is the transcript of the October 2006 
hearing before RO personnel as well as various written statements 
provided by the Veteran as well as by his representative, on his 
behalf. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claim herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
on appeal.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that a cataract extraction and intraocular 
lens replacement of the left eye that was performed at the Durham 
VA Medical Center (VAMC) on July 1, 2002 resulted in pseudophakic 
bullous keratopathy of the left eye.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault is necessary for entitlement to compensation 
for claims filed on or after October 1, 1997, as here.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death. Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

A June 2002 VA request for administration of anesthesia and 
performance of operations, procedures, and transfusions form 
(informed consent), reflects that the Veteran's physician 
described the procedure in language for the Veteran to understand 
and assessed the Veteran's ability to understand and consent to 
the procedure to be performed, which in this case, was a cataract 
extraction, intraocular lens implantation of the left eye.  The 
Veteran signed the informed consent form on June 11, 2003, 
acknowledging that he understood the proposed procedure, the 
attendant risks, and expected results and approved their 
performance.  The physician noted that the Veteran's mental 
status was alert and that he had decision making capacity.  

A June 2002 VA attending physician note reflects that the Veteran 
had a history of painless progressive vision loss left eye 
examination notable for NS cataract, left eye.  Risks, benefits 
and alternatives to surgery were discussed with the Veteran who 
elected to proceed with Cataract Extraction with Lens implant, 
left eye.  

A July 2002 VA operation report from the Durham VA medical center 
reflects that after appropriate consent was obtained, the Veteran 
was identified in the preoperative holding area and moved in to 
the Operative Suite.  The Veteran underwent a cataract extraction 
with lens implant of the left eye.  After the procedure, the 
Veteran was sent to the recovery room in stable condition.  

A July 2002 VA ophthalmology clinic record reflects that the 
Veteran was status post left eye surgery, complicated by 
irridodialysis.  The assessment was pseudophakic bullous 
keratopathy, left eye.

In an April 2003 private medical record from White Eye 
Associates, J. J. Viscardi, M.D., noted an impression of 
pseudophakic bullous keratopathy, left eye, from cataract surgery 
done at the Durham VA nine months ago with anterior chamber 
implant, possibly causing more irritation and a retained nuclear 
lens fragment in the vitreous.  The disposition was to schedule 
the Veteran for a penetrating keratoplasty of the left eye with 
probably removal of the lens and anterior vitrectomy.  

A June 2003 private medical record from the Surgicenter Services 
of Pittsburgh reflects that the Veteran was diagnosed with 
pseudophakic bullous keratopathy of the left eye and underwent 
penetrating keratoplasty with removal of IOL and vitrectomy, left 
eye.  

In December 2007, the RO obtained a medical opinion from the VA 
Chief of ophthalmology at the Durham VA medical center to address 
the Veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151.  In the opinion the doctor notes that he reviewed the 
Veteran's VA medical records including the operative notes.  He 
noted that the Veteran had a history of diabetes mellitus, 
asthma, sleep apnea, and obesity.  He discussed that the Veteran 
underwent surgery in July 2002 for visually significant cataract 
in the left eye.  The operative record noted that the surgery was 
complicated by a posterior capsular rupture, vitreous loss, one-
quadrant of irridodialysis, and migration of  a lens fragment 
into the vitreous cavity.  An anterior vitrectomy was performed 
as was indicated by vitreous prolapsed into the anterior chamber, 
and an anterior chamber intraocular lens was placed due to lack 
of capsular support for a posterior chamber lens.  He opined that 
this is a rare (less than 5 percent), but accepted complication 
of cataract surgery that was dealt with in the proper manner.  It 
is a standard part of the informed consent discussion for 
cataract surgery.  

He continued that the Veteran's course was complicated by the 
development of pseudophakic bullous keratopathy, resulting in 
corneal decompensation.  He opined that this is also a rare 
complication (less than 2 percent) but accepted complication of 
cataract surgery, and also discussed during informed consent for 
cataract surgery.  Medical management with topical therapy 
including steroids, anti-inflammatories, and osmotic agents 
failed to clear the corneal edema and vision was in the 20/400 
range.  

In January 2003, the Veteran developed an infectious corneal 
ulcer (bacterial keratitis).  This was likely due to trauma while 
instilling the eye drops.  This healed within one month, but 
visual acuity remained low.  At this point, the Veteran underwent 
penetrating keratoplasty (corneal transplantation) by a corneal 
specialist outside the VA system per the Veteran's request, on 
June 2003.  At the same time, explantation of his anterior 
chamber intraocular lens, and anterior vitrectomy was performed 
to reduce the risk of decompensation of the graft.  After the 
graft, the Veteran developed irregular astigmatism of eight 
diopters by corneal topography measurements.  He was fitted with 
a contact lens to correct for aphakia and irregular astigmatism, 
but vision remained diminished.  He also developed elevated 
intraocular pressures as a result of topical steroid therapy.  He 
received medical management with topical glaucoma medication to 
control his intraocular pressure.  He also was found to have 
chronic cystoids macular edema as a result of intraocular 
inflammation (from intraocular surgery, potentially having the 
anterior chamber lens implant, and potentially from being 
aphakic). 

On the Veteran's last visit in November 2007, he had visual 
acuity of 20/20 in the right and 20/200 in the left eye.  His 
intraocular pressures were being medically managed and his 
examination was stable.  He had no evidence of visually 
threatening diabetic retinopathy.

In response to the specific questions posed to the VA doctor, he 
opined that VA did not fail to exercise the degree of care that 
would be expected of a reasonable health care provider.  He 
indicated that the Veteran received the appropriate standard of 
care.  Unfortunately, he had one of the expected complications of 
cataract surgery.  This is discussed in the informed consent 
process.  Despite appropriate management of his complication with 
medical and surgical therapies, his vision remains decreased.  
This is in all likelihood due to chronic cystoids macular edema, 
which can occur even after uncomplicated cataract surgery.  He is 
at higher risk given his underlying diabetes mellitus.  He 
furthered that the medical record reflects that the Veteran was 
counseled before surgery and appropriate informed consent was 
obtained before the procedure.  In response to whether the 
proximate cause of the Veteran's disability was an event not 
reasonably foreseeable, the VA doctor opined that while the 
Veteran's outcome was not favorable, this is a recognized 
potential outcome even after uncomplicated cataract surgery.  He 
furthered that the complicated cataract surgery, subsequent 
procedures performed outside the VA system, and the Veteran's 
underlying diabetes mellitus put him at higher risk.  However, 
these are accepted risks for cataract surgery.  In summary, the 
Veteran has visual decrease after complicated cataract surgery, 
subsequent to corneal transplant.  This is likely secondary to 
chronic aphakic cystoids macular edema.  The VA doctor opined 
that he believed that the standard of care was met in the 
Veteran's case.  

After a careful review of the evidence, the Board finds that the 
preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for an 
additional disability consisting of a pseudophakic bullous 
keratopathy of the left eye, claimed as due to July 2002 VA 
cataract surgery.

While the evidence shows that the Veteran was diagnosed with 
pseudophakic bullous keratopathy of the left eye as a result of 
the cataract surgery performed at the VA in July 2002, there is 
no medical evidence or medical opinion that indicates this 
disability was the result of or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA or that it was caused by an event that 
was not reasonably foreseeable.  On the contrary, the December 
2007 objective medical opinion of record shows that the VA Chief 
of ophthalmology at the Durham VAMC specifically opined that the 
Veteran's pseudophakic bullous keratopathy of the left eye was 
not due to carelessness, negligence, lack of proper skill or 
error in judgment or similar instance of fault.  He further 
opined that pseudophakic bullous keratopathy of the left eye is a 
reasonably foreseeable complication of cataract surgery.

The Board finds that the December 2007 VA physician's opinion is 
supported by clinical findings and review of the medical 
evidence, and the VA physician clearly outlines the reasons and 
bases for his opinions.  Thus, the Board considers the December 
2007 VA medical opinion to be of great probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board). Significantly, 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of any medical evidence 
or opinion that contradicts the medical opinion, and, in fact, 
supports the claim.

The only evidence of record supporting the Veteran's claim are 
written statements and hearing testimony advanced by the Veteran, 
and by his representative, on his behalf.  However, as indicated 
above, this claim turns on the medical matters of whether there 
exists a medical relationship between the Veteran's additional 
disability and VA medical or surgical treatment, and, if so, the 
nature of such a relationship to include whether such additional 
disability was reasonably foreseeable; these are matters within 
the province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Since neither the Veteran, nor his  
representative,  have been shown to possess the requisite medical 
training or expertise, they are not competent to provide a 
probative (persuasive) opinion as to diagnosis, medical 
causation, or whether appropriate care was provided and whether a 
medical event was reasonably foreseeable.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, their lay 
opinions do not constitute competent medical evidence and lack 
probative value.

As the only medical evidence in this case establishes that the 
Veteran's pseudophakic bullous keratopathy of the left eye was 
not the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
or that it was caused by an event that was not reasonably 
foreseeable, the Board finds that the criteria for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are not 
met, and the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to compensation for pseudophakic bullous keratopathy 
of the left eye under the provisions of 38 U.S.C.A. § 1151, 
claimed to have resulted from a cataract extraction and 
intraocular lens replacement of the left eye at a VAMC in July 
2002, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


